CORRECTED
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The replacement drawings filed 2/8/21 are approved.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, “possible” has been deleted from lines 5 and 9; --wherein-- has been added before “resistance” in line 5; and “being” has been replaced with --are-- in line 6.
In claim 3, “possible” has been deleted from lines 3 and 7; “signal, using” has been replaced with --signal by using-- in line 4; and “unit,” has been replaced with --unit-- in line 7.
In claim 5, “intersect,” has been replaced with --intersect-- in line 3.
	

	Allowable Subject Matter
Claims 1-19 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature detection device that receives a temperature signal from a temperature sensor and outputs an electrical signal corresponding to the temperature signal, wherein resistance value ratios of feedback resistors and input resistors of the respective operational amplifiers are set to different values (claims 1 and 11).
A temperature detection device, wherein the temperature slope in the low-temperature range is larger than that in the high-temperature range (claims 7 and 18).
A temperature detection device, comprising a temperature sensor including a diode formed in a chip of a power semiconductor switching element which is used for power conversion, or a diode formed in an integrated circuit to drive a power semiconductor switching element which is used for power conversion, or a thermistor to detect a temperature of a power semiconductor switching element which is used for power conversion (claims 8 and 19).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/11/21